                                 CASE 0:21-cv-01709-NEB-TNL Doc. 1 Filed 07/27/21 Page 1 of 6
  !



Pr" S. tS     fnr".      tZttO




                                               uNrrno Srarns Dmrrucr CouRr R                                                   HCH ruE m
                                                                              for the
                                                                                                                                    JUL     2?       2021
                                                                      District of Minnesota        E                   CLERK, U.S. DISTRICT COURT
                                                                                   Division                               ST PAUL, MINNESOTA

                                    David M Arth
                                                                                        Case No.
                                                                                                       (to   be   Jilled in by the Clerk's Ofiice)


(write thefutt nr^"               ,"r;;i#:#f'lho isfiting this comptaint.
Ifthe   names       ofall the"fplaintffi cannotJit in the space   above,
                                                                                        JuryTrial: (checkone)        [V"t'          E*o
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                         -v-
        .    Ramsey County Sheriff Jack Serier & Staff
              Minnesota Department Of Corrections
               Commissioner Paul Schnell & Staff

                            Defendant(s)
(lltrite    the name of each defendant who is being sued. If the
                  full
names ofall the defendants cannotJit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list of names. Do not include addresses here.)



                                          COMPLAINT FOR VIOLATION OF CIVI RIGIITS
                                                                  (Non-Prisoner Complaint)



                                                                             NOTICE

      Federal Rules  ofCivil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
      electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
      security number or full birth date; the full rurme of a person known to be a minor; or a complete financial account
      number. A filing may include only: the last four digits of a social security number; the year of an individual's
      birth; a minor's initials;and the last four digits of a financial account number'

      Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
      other materials to the Clerk's Office with this complaint.

      In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
      forma pauperis.




                                                                                                             SCANI.J{:F
                                                                                                             JUL 2 7 2A2l                            Page   I of   6



                                                                                                     u.s. DtsIRtcT c0unT sT PAUr
                       CASE 0:21-cv-01709-NEB-TNL Doc. 1 Filed 07/27/21 Page 2 of 6
  t




Pro Se l5 (Rev. l2l16) Comolaint for Violation of Civil Riehts (Non-Prisoner)


I.         The Parties to This Complaint

          A.         The Plaintiff(s)


                      Provide the information below for each plaintiff named in the complaint. Attach additional pages                         if
                      needed.
                            Name                                         David M Arth
                            Address                                      1266 Clarence St
                                                                         St. Paul                              MN                  55106
                                                                                       City                                        Zip Code
                            County                                       Ramsey
                            Telephone      Number                        612-501-0733
                            E-Mail Address                               Transportme 246@outlook.com

           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known) and check whether you are bringing this complaint against
                      them in their individual capacity or official capacity, or both. Attach additional pages if needed.


                      Defendant No.        1


                            Name                                         Sheriff Jack Serier & Staff
                            Job or Title (if    known)                   Sheriff And Staff
                            Address                                      425 Grove St.
                                                                         St. Paul                              MN                  55101
                                                                                       City                    State               Zip Code

                            County                                       Ramsey
                            Telephone      Number                        651-266-9333
                            E-Mail Address (ifknownl

                                                                         !      tnoiuioual    capacity   fl   orn.iut   capacity


                      Defendant No. 2
                            Name                                          Paul Schnell & Staff
                            Job or Title       (ifloown)                 Commissione & Staff
                            Address                                       1450 Energy Park Dr. Ste 200
                                                                         St. Paul                              MN                   55108
                                                                                       City                    State               Zip Code

                            County                                       Ramsey
                            Telephone      Number                        651-361-7200
                            E-Mail Address (if lorcwn)

                                                                         I      mAiviAual     capacity   fl   Ofn"ial capacity




                                                                                                                                              Page 2   of   6
                       CASE 0:21-cv-01709-NEB-TNL Doc. 1 Filed 07/27/21 Page 3 of 6


Pro Se 15 (Rev. 12116) Complaint for Violation of Civil Rights (Non-Prisoner)


                      Defendant No. 3
                            Name
                            Job or Title (f btown)
                            Address


                                                                                           City                   State             Zip Code

                            County
                            Telephone Number
                            E-Mail Address        (if known)


                                                                          !     tnoiuiOual        capacity   !   orn"iut capacity

                      Defendant No. 4
                            Name
                            Job or Title (if known)
                            Address


                                                                                           City                   State             Zip Code

                            County
                            Telephone Number
                            E-Mail Address        (if known)


                                                                          !     tnOiuiOual        capacity   I   orn"iut capacrty

il.        Basis for Jurisdiction

           Under 42 U.S.C. $ 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unlcnown Named Agents of
           Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against            (check   all that apply):

                      l-l   rederal offrcials (a Bivensclaim)

                      f     Stut. or local officials (a $ 1983 claim)


           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. $ 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                       4th amendment to the constitution
                       8th amendment to the constitution cruel and unusual punishment
                      Fourteenth Amendment False lmprisonment




           c.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?


                                                                                                                                               Page 3   of   6
                       CASE 0:21-cv-01709-NEB-TNL Doc. 1 Filed 07/27/21 Page 4 of 6


Pro Se l5 [Rev. l2l16) Complaint for Violation of Civil Rights (Non-Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. $ 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.
                      on Febuary 17 2017 the Ramsey County Sherif Deputies put me on a bus for St. Cloud State Prison.
                      Knowing or should have known that I had compleated all of my prison sentence as of Oct of 2016.
                      As Ransey Co. Sherif He failed to supervise and train his staff on holding individuals after expired
                      sentence.
                      On the afterno_on oJ Febuary 17.1                          Cloud Prisgn. I agin said that I had served all of my time
                                                                  .arivgdat.St

III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.           Where did the events giving rise to your claim(s) occur?
                      Ramsey County Court house
               '      15 West Kellogg Blvd.
                      St. PaulMN
                      Ramsey Co MN 55102



          B.          What date and approximate time did the events giving rise to your claim(s) occur?
                      February 17Ih 2017 Approximatly 1 1: Am




          c.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)
                      In January 2016 | was sentenced to a total of 25 months in prison . Do too a withdrawal of my guilty
                      plea I accumulated most of the 25 months . I got a stayed of the ballance of my sentence in lieu of
                      probation. In August of 2016 | was incarcerated for a probation violation . I I contested I contested my
                      probation violation . By the time of the next hearing after I have served complete 25 months in jail
                      credits. In October of 2016 | had served all 25 months of my sentence . The judge was fully aware of
                      this as it is shown in the transcript of the hearing in October . (See attachment B:)
                      ln February of 2017 | found out I had another probation violation . I turn myself in I had a hearing on
                      February 17th . During that hearing the judge Executed my sentence . The sheriffs deputies sheriff
                      deputies put me on a DOC bus for Saint cloud prison . it was the responsibili$ of Ramsey County
                      deputies and the DOC to calculate the remainder of my sentence . Since the judge knew the DOC and
                      the Sheriffs Department should have known that I had no time left to serve I should have never been
                      put on a bus for Saint cloud state prison . I remained in prison until October of 2017 .




                                                                                                                                      Page4of   6
                 CASE 0:21-cv-01709-NEB-TNL Doc. 1 Filed 07/27/21 Page 5 of 6




rv.   Injuries

      If you sustained injuries related to the events alleged above, describe your injuries and state what medical
      treatment, if any, you required and did or did not receive.
       At this time I was suffering from a severe heart attack . I was unable to get the proper rehabilitation therapy .
       When I was in Saint cloud prison I began passing blood with my urine . The medical staff there ignored it . I was
       then sent to faribolt prison . I informed them of my medical problems and they did their best to ignore them . At
       one point I was passing more blood then you're urin when I relieved myself . The doctors claimed that was
       normal . Due to my limited hearing I was always being bullied harassed and threatened by some of the COs . I
                                        .
       ended up in solitary confinement since then l've been since then I've been taking antidepressants to help
       leave my severe depression




v.    Relief

      State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
      If requesting money damages, include the amounts of any actual       damages and/or punitive damages claimed for
      the acts alleged. Explain the basis for these claims.
       The the relief I am seeking is the reversal of all punitive actions taken against,me by the state of Minnesota
       including but not limited to being classified as a level two sex offender ( especially when I'm not even charged
       with a sex crime ). limmediately released from ISR supervision . Compensation for the time that I spent in prison
      and intense supervision since February 2017 untel I am present. Training for the sheriff his deputies the
      commissioner of the DOC and his staff in how to correctly compute the expiration date of sentences and make
      sure they release people and do not re incarcerate people to just satisfy their own sadistic tendencies




                                                                                                                 Page 5   of   6
                        CASE 0:21-cv-01709-NEB-TNL Doc. 1 Filed 07/27/21 Page 6 of 6


Pro Se   l5 (Rev. l2l16) Comolaint for Violation of Civil Riehts (Nor-Prisoner)



VI.        Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
    '      evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (a) the complaint otherwise complies with the
           requirements of Rule 11.



           A.          X'or Parties Without an Attornev

                       i ugrr" to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my failure to keep a current address on file with the Clerk's Offrce may result
                       in the dismissal of mv case.


                       Date of signing:                       0712612021



                       Signature of Plaintiff

                       Printed Name of        Plaintiff
                                                                  D;aab
                                                                David M Arth


           B.          For Attorneys

                       Date of signing:



                        Signature of Attomey

                       Printed Name of Attorney

                       BarNumber
                       Name of Law Firm

                       Address


                                                                                  City        State          Zip Code

                       Telephone Number

                       E-mail Address




                                                                                                                         Page 6   of   6
